DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-17 were amended, claim 2, 4, 6 were cancelled, and claims 1, 3, 5, 7-20 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1713499, filed on 08/23/2017.
Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, the first node is associated with a first asymmetric cryptography key pair and the second node is associated with a second asymmetric cryptography key pair, and the common secret is derived at the first and second nodes from the respective first and second asymmetric cryptography key pairs without transmitting the common secret between the first and second nodes; deriving the secret key includes combining the common secret, or a symmetric key resulting from conversion of the common secret, with additional data for transmission of the encrypted data; and the additional data includes a time variable or a cryptographic function of a time variable;
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498